Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite constructing a WCS (world coordinate system) as a three-dimensional, Cartesian coordinate system based at least in part on (i) a plurality of anchor points detected in a physical space around a device and (ii) a secondary source of information that assists in localizing objects in the physical space; and 
providing the WCS to the device as a coordinate system in which to place holograms OR based on a plurality of VISOs (visually-identifiable stationary objects) disposed in respective locations of a physical space. This judicial exception is not integrated into a practical application because there are missing devices in implementing such method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because constructing a WCS based on a plurality of VISOs or a plurality of anchor points without physically using/listing of anchor/stationary objects does not provide physical devices/elements are included in the system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 20, no physical device/element are used in the method claim. A physical device to position an object such as a sensor or a processor is known in the art. Applicant needs to amend the claim to overcome the indefinite rejections. Note that an anchor point or a VISO is not considered a “physical” device until it is defined clearly such as a base station, a building or some kind of physical structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goslin (20170337735).
Regarding claims 1-2, 17, 20, Goslin discloses a method of locating objects in three-dimensional space, comprising:
constructing a WCS (world coordinate system) based on a plurality of VISOs (visually-identifiable stationary objects)(A reference frame may include a coordinate system and reference points that fix the coordinate system paragraph 0030)(reference points is the anchor points)( augmented reality content and/or other information may be presented within a reference frame that may be fixed with respect to the real world surroundings , paragraph 0029)(real world surroundings are the VISOs) disposed in respective locations of a physical space; and 
providing the WCS to a device as a coordinate system in which to place holograms (augmented reality content may include one or more of an image, a video, and/or other visual effects, paragraph 0029).
Regarding claims 3, 21, Goslin discloses wherein the secondary source includes an LPS (local positioning system) that provides locations of devices in the physical space as an independent observer (Augmented reality content may refer to one or more information that may be observed visually. Augmented reality content may be static or dynamic, and may be visually observable at a time, over a period of time, at a location, or over a range of locations, paragraph 0029)(when a reference frame is observed at a range of locations, it is considered independent observers from those points).
Regarding claim 4, Goslin discloses herein the plurality of VISOs includes a plurality of W APs (wireless access points), each of the plurality of W APs configured to communicate wirelessly with the device and having a respective registration mark that is optically detectable by the device (wireless communication may include one or more of radio communication, Bluetooth communication, Wi-Fi communication, cellular communication, infrared communication, or other wireless communication, paragraph 0062)(a wi-fi communication communicates with access points).
Regarding claim 16, Goslin discloses upon starting the device: detecting an anchor point within a field of view of the device; orienting the WCS based on pre-established coordinates of the detected anchor point in the WCS; and placing, by the device, a set of holograms referenced to the WCS (motion component 102 may determine a speed and a direction of motion of object 31 within reference frame 30 (shown in FIG. 3) based on the output signals generated by sensor 13, paragraph 0037)(a motion sensor implies a motion is detected in motion related a fixed point/anchor point).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goslin (20170337735) as applied to claim 1 above, and further in view of Chen (CN-107991775-A).
Regarding claim 15, Goslin does not specifically disclose use of a server storing WCS and enabled further use of the information by a second device.
However, Chen teaches use of a server storing scene information on display such information on a display (a camera device for obtaining the first scene information of the scene by the camera device, the first scene information transmitted to the server, intelligent device. for displaying three-dimensional virtual display information, and a second scene information acquiring scene of the intelligent equipment, the second scene information and the three-dimensional virtual display information transmitted to the server and the server, used for according to the first scene information and the second scene information received. processing the three-dimensional virtual display information, Abstract). It would have been obvious to modify Goslin by Chen to store developed coordinate system in a server in order to retrieve the information for use later.

Allowable Subject Matter
Claims 5-14, 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov
		
	 (20170337735).